Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 6, 2019,
by and between NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), and the investors listed on Schedule I attached hereto (each an
“Investor” and collectively, the “Investors”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Stock Purchase Agreement by and among the parties hereto, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”).

 

WHEREAS:

 

A.     Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Investors, and the Investors have
agreed to purchase, an aggregate of $1,851,945.80 of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), pursuant to the terms of the
Purchase Agreement (such shares, the “Purchase Shares”); and

 

B.     To induce the Investors to enter into the Purchase Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 

1.     DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.     “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

 

b.     “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the U.S. Securities and Exchange Commission (the
“SEC”).

c.     “Registrable Securities” means all of the Purchase Shares, and any shares
of capital stock issued or issuable with respect to the Purchase Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event.

 

d.     “Registration Statement” means a registration statement of the Company
covering only the sale of the Registrable Securities.

 

 

--------------------------------------------------------------------------------

 

 

2.     REGISTRATION.

 

a.     Registration. Subject to the provisions hereof, within thirty days of the
date of this Agreement, the Company shall file a registration statement for
resale under the 1933 Act of all or part of the Registrable Securities. The
Company shall use its commercially reasonable efforts to have the Registration
Statement or any amendment declared effective by the SEC as soon as reasonably
practicable. Subject to Permitted Delays (as defined below) and Section 3(e),
the Company shall use commercially reasonable efforts to keep the Registration
Statement effective pursuant to Rule 415 promulgated under the 1933 Act and
available for sales of all of the Registrable Securities at all times until the
earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities without restriction pursuant to Rule 144 promulgated
under the 1933 Act (or successor thereto) or (ii) the date on which the
Investors shall have sold all the Registrable Securities (the “Registration
Period”). Except as contemplated in Section 3(e), and except with respect to the
information furnished in writing to the Company by the Investors expressly for
use in connection with the preparation of the Registration Statement and any
amendments or supplements thereto or prospectus contained therein (as to which
the Company makes no representation or warranty), the Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

b.     Rule 424 Prospectus. The Company shall, to the extent required by
applicable securities regulations, from time to time file with the SEC, pursuant
to Rule 424 promulgated under the 1933 Act, a prospectus and prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement. The Investors and its counsel shall
have two (2) Business Days to review and comment upon such prospectus prior to
its filing with the SEC. The Investors shall use its reasonable best efforts to
comment upon such prospectus within two (2) Business Days from the date the
Investors receive the final version of such prospectus.

 

c.     Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement is insufficient to cover the
Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Registration Statement or file a new registration
statement (a “New Registration Statement”), so as to cover all such Registrable
Securities as soon as reasonably practicable. The Company shall use its
reasonable best efforts to have such amendment and/or New Registration Statement
become effective as soon as reasonably practicable following the filing thereof.

 

2

--------------------------------------------------------------------------------

 

 

3.     RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
any New Registration Statement, the Company shall use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

a.     The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement and the prospectus used in connection with such Registration
Statement, as may be necessary to keep the Registration Statement or any New
Registration Statement effective at all times during the Registration Period,
subject to Permitted Delays and Section 3(e) hereof and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statement
or any New Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Should the Company file a post-effective amendment to
the Registration Statement or a New Registration Statement, the Company will use
its reasonable best efforts to have such filing declared effective by the SEC
within thirty (30) consecutive Business Days following the date of filing, which
such period shall be extended for an additional thirty (30) Business Days if the
Company receives a comment letter from the SEC in connection therewith. If (i)
there is material non-public information regarding the Company which the
Company’s Board of Directors reasonably determines not to be in the Company’s
best interest to disclose and which the Company is not otherwise required to
disclose or (ii) there is a significant business opportunity (including, but not
limited to, the acquisition or disposition of assets (other than in the ordinary
course of business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company would be required to disclose under a Registration Statement
or a New Registration Statement, then the Company may postpone or suspend filing
or effectiveness of such Registration Statement or New Registration Statement or
use of the prospectus under the Registration Statement or New Registration
Statement for a period not to exceed sixty (60) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(a)
for more than ninety (90) days in the aggregate during any twelve (12) month
period (each, a “Permitted Delay”).

 

b.     The Company shall submit to Investors for review and comment any
disclosure in the Registration Statement, any New Registration Statement and all
amendments and supplements thereto (other than prospectus supplements that
consist only of a copy of a filed Form 10-K, Form 10-Q or a Current Report on
Form 8-K or any amendment as a result of the Company’s filing of a document that
is incorporated by reference into the Registration Statement or New Registration
Statement) containing information provided by such Investor for inclusion in
such document and any descriptions or disclosure regarding such Investor, the
Purchase Agreement, including the transaction contemplated thereby, or this
Agreement at least two (2) Business Days prior to their filing with the SEC, and
not file any document in a form to which Investor reasonably and promptly
objects. Upon request of Investor, the Company shall provide to such Investor
all disclosure in the Registration Statement or any New Registration Statement
and all amendments and supplements thereto (other than prospectus supplements
that consist only of a copy of a filed Form 10-K, Form 10-Q or Current Report on
Form 8-K or any amendment as a result of the Company’s filing of a document that
is incorporated by reference into the Registration Statement or New Registration
Statement) within reasonable period of time for review and comment, and not file
any document in a form to which Buyer reasonably and promptly objects. Each
Investor shall use its reasonable best efforts to comment upon the Registration
Statement or any New Registration Statement and any amendments or supplements
thereto as soon as practicable after Buyer receives the final version thereof.
The Company shall furnish to the Investors, without charge, any correspondence
from the SEC or the staff of the SEC to the Company or its representatives
relating to the Registration Statement or any New Registration Statement.

 

3

--------------------------------------------------------------------------------

 

 

c.     Upon request of Investor, the Company shall furnish to such Investor,
(i) promptly after the same is prepared and filed with the SEC, at least one
electronic or PDF copy of the Registration Statement and any amendment(s)
thereto, including all financial statements and schedules, all documents
incorporated therein by reference and all exhibits, (ii) upon the effectiveness
of a Registration Statement, a electronic or PDF copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto (or
such other number of copies as such Investor may reasonably request), and (iii)
such other documents, including electronic or PDF copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

d.     The Company shall use reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification is available,
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as
Investor reasonably requests, (ii) subject to Permitted Delays, prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Investor who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 

e.     Subject to Permitted Delays, as promptly as reasonably practicable after
becoming aware of such event or facts, the Company shall notify each Investor in
writing if the Company has determined that the prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its stockholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
Investor’s request, deliver a copy of such prospectus supplement or amendment to
such Investor. In providing this notice to Investor, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Stock to such Investor. The Company
shall also promptly notify the Investors in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Investors by
facsimile or e-mail on the same day of such effectiveness), (ii) of any request
by the SEC for amendments or supplements to any Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. In no event shall the delivery of a notice under this Section
3(e), or the resulting unavailability of a Registration Statement, without
regard to its duration, for disposition of securities by Buyer be considered a
breach by the Company of its obligations under this Agreement. The preceding
sentence in this Section 3(e) does not limit whether an event of default has
occurred as set forth in Section 9(a) of the Purchase Agreement.

 

4

--------------------------------------------------------------------------------

 

 

f.     The Company shall use its reasonable best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest practical time
and to notify the Investors of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

g.     The Company shall (i) cause all the Registrable Securities to be listed
on each securities exchange on which securities of the same class or series
issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities if the
Principal Market (as such term is defined in the Purchase Agreement) is an
automated quotation system. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section.

 

h.     The Company shall cooperate with the Investors to facilitate the timely
preparation and delivery of certificates or book-entry forms (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to any Registration Statement and enable such certificates or
book-entry forms to be in such denominations or amounts as Investors may
reasonably request and registered in such names as such Investors may request.

 

i.     The Company shall at all times provide a transfer agent and registrar
with respect to its Common Stock.

 

j.     If reasonably requested by Investor, the Company shall (i) as promptly as
reasonably practicable, incorporate in a prospectus supplement or post-effective
amendment to the Registration Statement such information as such Investor
believes should be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities;
(ii) make all required filings of such prospectus supplement or post-effective
amendment as promptly as practicable once notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement (including by
means of any document incorporated therein by reference).

 

k.     The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

l.     Within two (2) Business Days after any Registration Statement is ordered
effective by the SEC, the Company shall deliver to the Transfer Agent for such
Registrable Securities (with copies to the Investors) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A. Thereafter, if reasonably requested by the
Investors at any time, the Company shall deliver to the Investors a written
confirmation of whether or not the effectiveness of such Registration Statement
has lapsed at any time for any reason (including, without limitation, the
issuance of a stop order) and whether or not the Registration Statement is
currently effective and available to the Investors for sale of all of the
Registrable Securities.

 

5

--------------------------------------------------------------------------------

 

 

m.     The Company agrees to take all other reasonable actions as necessary and
reasonably requested by Investor to expedite and facilitate disposition by such
Investor of Registrable Securities pursuant to any Registration Statement.

 

4.     OBLIGATIONS OF THE INVESTORS.

 

a.     Each Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
amendments and supplements to any Registration Statement hereunder.

 

b.     Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event or existence of facts of the kind described in
Section 3(f) or any notice of the kind described in the first sentence of
Section 3(e), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any registration statement(s) covering such
Registrable Securities until such Investor’s receipt (which may be accomplished
through electronic delivery) of the copies of the filed supplemented or amended
registration statement and/or prospectus contemplated by Section 3(f) or the
first sentence of Section 3(e). In addition, upon receipt of any notice from the
Company of the kind described in the first sentence of Section 3(e), each
Investor will immediately discontinue purchases or sales of any securities of
the Company unless such purchases or sales are in compliance with applicable
U.S. securities laws. Notwithstanding anything to the contrary, the Company
shall cause its Transfer Agent to deliver as promptly as practicable shares of
Common Stock without any restrictive legend in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which such Investor has received a Purchase Notice or VWAP Purchase
Notice (both as defined in the Purchase Agreement) prior to such Investor’s
receipt of a notice from the Company of the happening of any event of the kind
described in Section 3(f) or the first sentence of Section 3(e) and for which
such Investor has not yet settled.

 

5.     EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for the Investors, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

6

--------------------------------------------------------------------------------

 

 

6.     INDEMNIFICATION.

 

a.     To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, each Person, if any,
who controls such Investor, the members, the directors, officers, partners,
employees, agents, representatives of such Investor and each Person, if any, who
controls such Investor within the meaning of the 1933 Act or the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (each, an “Indemnified
Person”), against any third party losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, reasonable attorneys’ fees, amounts
paid in settlement (with the prior consent of the Company, such consent not to
be unreasonably withheld) or reasonable expenses, (collectively, “Claims”)
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency
or body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in the
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to the Registration Statement or
any New Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”). The Company shall reimburse each
Indemnified Person promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Investor or such Indemnified Person expressly for use in
connection with the preparation of the Registration Statement, any New
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company; (B) with respect to
any superseded prospectus, shall not inure to the benefit of any such person
from whom the person asserting any such Claim purchased the Registrable
Securities that are the subject thereof (or to the benefit of any other
Indemnified Person) if the untrue statement or omission of material fact
contained in the superseded prospectus was corrected in the revised prospectus,
as then amended or supplemented, if such revised prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a violation; (C) shall not be
available to the extent such Claim is based on a failure of such Investor to
deliver, or to cause to be delivered, the prospectus made available by the
Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by such Investor pursuant to Section
9.

 

7

--------------------------------------------------------------------------------

 

 

b.     In connection with the Registration Statement or any New Registration
Statement or prospectus, each Investor agrees to indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6(a), the Company, each of its directors, each of its officers who signs the
Registration Statement or any New Registration Statement, each Person, if any,
who controls the Company within the meaning of the 1933 Act or the 1934 Act
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information about such Investor expressly
for use in the Registration Statement or any New Registration Statement or from
the failure of such Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and, subject
to Section 6(d), such Investor will reimburse any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 6(b) and the agreement with respect to contribution contained in Section
7 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of such Investor, which consent
shall not be unreasonably withheld; provided, further, however, that such
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such registration
statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by such Investor pursuant to
Section 9.

 

c.     Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be, and upon such notice, the
indemnifying party shall not be liable to the Indemnified Person or Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Person or Indemnified Party in connection with the defense thereof; provided,
however, that an Indemnified Person or Indemnified Party (together with all
other Indemnified Persons and Indemnified Parties that may be represented
without conflict by one counsel) shall have the right to retain its own counsel
with the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

8

--------------------------------------------------------------------------------

 

 

d.     The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. Any
person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment
(including reimbursement of expenses) to the person making it.

 

e.     The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.     CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any party who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

 

8.     REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees, at the
Company’s sole expense, to:

 

a.     use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

 

b.     use its reasonable best efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the 1933 Act and
the 1934 Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required to satisfy the current
public information requirements of Rule 144;

 

c.     furnish to the Investors so long as the Investors owns Registrable
Securities, as promptly as practicable at Buyer’s request, (i) a written
statement by the Company that it has complied in all material respects with the
requirements of Rule 144(c)(1)(i) and (ii), and (ii) such other information, if
any, as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration; and

 

d.     take such additional action as is reasonably requested by the Investors
to enable the Investors to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investors and otherwise
provide reasonable cooperation to the Investors and the Investors’s broker to
effect such sale of securities pursuant to Rule 144.

 

9

--------------------------------------------------------------------------------

 

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Buyer shall, whether or not
it is pursuing any remedies at law, be entitled to seek equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.

 

 

9.

ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Investors may not assign its rights under this Agreement without the prior
written consent of the Company.

 

10.     AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Investors
holding a [majority] of the outstanding Registrable Securities.

 

11.     MISCELLANEOUS.

 

a.     Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

 

If to the Company:

 

  Navidea Biopharmaceuticals, Inc.   4995 Bradenton Avenue, Suite 240   Dublin,
Ohio 43107   Telephone: 614-973-7490   Attention: Jed Latkin   Email:
jlatkin@navidea.com

     

10

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice) to:

 

  Thompson Hine LLP   335 Madison Avenue   12th Floor   New York, New York
10017-4611   Telephone: 212-908-3905    Attention: Faith L. Charles      Email:
Faith.Charles@ThompsonHine.com

 

 

If to Investor: the address set forth on such Investor’s signature page.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

 

b.     No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

c.     The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------

 

 

d.     This Agreement, the Purchase Agreement and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Purchase Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Investors, the Company, their affiliates and persons acting on their
behalf with respect to the subject matter hereof and thereof.

 

e.     Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

 

f.     The headings in this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.

 

g.     This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

 

h.     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i.     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j.     This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

* * * * *

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

 

THE COMPANY:

 

        NAVIDEA BIOPHARMACEUTICALS, INC.  

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jed A. Latkin

 

 

Name:

Jed A. Latkin

 

  Title: Chief Executive Officer, Chief Operating Officer,       and Chief
Financial Officer  

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  BUYER:           NAME      BY: Keystone Capital Partners LLC             BY:  
    By: /s/ Fredric Zaino     Name: Fredric Zaino     Title: Manager  

 

 

  Address:  139 Fulton Street, Suite 412     New York, NY 10038        
Telephone: (646) 349-0916  

Facsimile:

Attention:

Email: 

          With a copy to:

         

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  BUYER:           NAME     BY: John K. Scott, Jr.           BY:     By:
/s/ John K. Scott, Jr.     Name:       Title:    

 

  Address:  5251 DTC Parkway     Suite 285     Greenwood Village, CO 80111      
  Telephone:    

Facsimile:

Attention:

Email: 

          With a copy to:    

Winstead PC

401 Congress Ave

Suite 2100

Austin, TX 78701

512-370-2818

Attn: James Ruiz

Email: JRuiz@winstead.com

         

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the day and year first above written.

 

  BUYER:                       /s/ Irwin Bain     NAME Irwin Bain          
Address:           185 South Drexel Avenue     Bexley, Ohio 43209        

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  BUYER:       NAME   BY: Donald E. Garlikov       BY:   By: /s/ Donald E.
Garlikov                                                                        
Name: Donald E. Garlikov   Title:                Address: 41 S. High St.    
Suite 3400     Columbus, OH 43215         Telephone: 614-221-1054   Facsimile:  
  Attention:     Email: deg@garlikovcompanies.com       With a copy to:

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the day and year first above written.

 

  BUYER:                       /s/ William J. Regan     NAME           Address:
          1297 West Island Club Sq     Vero Beach, FL 32963        

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

[Date]

 

[Transfer Agent]

[Address]

[Address]

Attention: [Contact]

 

RE: NAVIDEA BIOPHARMACEUTICALS, INC.

 

Ladies and Gentlemen:

 

We refer to that certain Stock Purchase Agreement, dated as of November
___________, 2019 (the “Purchase Agreement”), entered into by and between
NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation (the “Company”) and the
investors listed therein (the “Investors”) pursuant to which the Company has
agreed to issue to the Investors shares of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”), in an amount up to $[____], in accordance
with the terms of the Purchase Agreement. In connection with the transactions
contemplated by the Purchase Agreement, the Company has registered with the U.S.
Securities and Exchange Commission (the “SEC”) the sale by the Investors of the
following shares of Common Stock:

 

 

(1)

up to [Total # of Purchase Shares, including Initial Purchase Shares] shares of
Common Stock (the “Purchase Shares”).

 

 

In connection with the transactions contemplated by the Purchase Agreement, the
Company has filed a registration statement on Form S-[__] (File No.
333_________) (the “Registration Statement”) with the SEC relating to the sale
by the Investors of the Purchase Shares. Accordingly, we advise you that (i) the
SEC has entered an order declaring the Registration Statement effective under
the Securities Act of 1933 Act (the “1933 Act”) at ___ [A./P.]M. on __________,
20__, (ii) we have no knowledge, after review of the stop order notification
website maintained by the SEC, that any stop order suspending its effectiveness
has been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and (iii) the Purchase Shares and the Commitment Shares
are available for sale under the 1933 Act pursuant to the Registration
Statement. Accordingly, and in reliance on certain covenants made by the
Investors regarding the manner of sale of the Shares, certificates or book-entry
forms representing the Shares may be issued without any restrictive legend.

 

  Very truly yours,          

By: ____________________

Thompson Hine LLP

 

 

CC:     [_]

 